2022 WI 38

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2020AP2081-AC & 2020AP2103-AC


COMPLETE TITLE:         Wisconsin Manufacturers and Commerce,
                        Muskego Area Chamber of Commerce and
                        New Berlin Chamber of Commerce and Visitors
                        Bureau,
                                  Plaintiffs-Respondents-Petitioners,
                             v.
                        Tony Evers, in his official capacity as Governor
                        of Wisconsin, Karen Timberlake, in her official
                        capacity as Interim Secretary of the Wisconsin
                        Department of Health Services and Joel Brennan,
                        in his official capacity as Secretary of the
                        Wisconsin Department of Administration,
                                  Defendants,
                        Milwaukee Journal Sentinel,
                                  Intervenor-Appellant.

                           REVIEW OF DECISION OF THE COURT OF APPEALS
                           Reported at 398 Wis. 2d 164,960 N.W.2d 442
                               PDC No:2021 WI App 35 - Published

OPINION FILED:          June 7, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          February 14, 2022

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Waukesha
   JUDGE:               Lloyd V. Carter

JUSTICES:
DALLET, J., delivered the majority opinion of the court, in
which ANN WALSH BRADLEY, HAGEDORN, and KAROFSKY JJ., joined.
ZIEGLER, C.J., filed a dissenting opinion, in which ROGGENSACK,
and REBECCA GRASSL BRADLEY, JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:


       For        the   plaintiffs-respondents-petitioners   there   were
briefs filed by Ryan J. Walsh, Amy C. Miller, Scott E. Rosenow
and Eimer Stahl LLP, Madison and WMC Litigation Center, Madison.
There was an oral argument by Scott E. Rosenow.


    For the intervenor-appellant there was a brief by Thomas C.
Kamenick and the Wisconsin Transparency Project, Port Washington
and Kamenick Law Office, LLC, Port Washington. There was an oral
argument by Thomas C. Kamenick.


    For the defendants there was a brief filed by Clayton P.
Kawski and Anthony D. Russomanno, assistant attorneys general,
with whom on the brief was Joshua L. Kaul, attorney general.
There   was   an   oral   argument   by   Clayton   P.   Kawski,   assistant
attorney general.




                                      2
                                                          2022 WI 38
                                                          NOTICE
                                            This opinion is subject to further
                                            editing and modification.   The final
                                            version will appear in the bound
                                            volume of the official reports.
No.   2020AP2081-AC & 2020AP2103-AC
(L.C. No.   2020CV1389)

STATE OF WISCONSIN                      :            IN SUPREME COURT

Wisconsin Manufacturers and Commerce, Muskego
Area Chamber of Commerce and New Berlin Chamber
of Commerce and Visitors Bureau,

            Plaintiffs-Respondents-Petitioners,

      v.

Tony Evers, in his official capacity as
Governor of Wisconsin, Karen Timberlake, in her
                                                               FILED
official capacity as Interim Secretary of the              JUN 7, 2022
Wisconsin Department of Health Services and
                                                             Sheila T. Reiff
Joel Brennan, in his official capacity as                 Clerk of Supreme Court
Secretary of the Wisconsin Department of
Administration,

            Defendants,

Milwaukee Journal Sentinel,

            Intervenor-Appellant.



DALLET, J., delivered the majority opinion of the Court, in
which ANN WALSH BRADLEY, HAGEDORN, and KAROFSKY, JJ., joined.
ZIEGLER, C.J., filed a dissenting opinion, in which ROGGENSACK,
and REBECCA GRASSL BRADLEY, JJ., joined.




      REVIEW of a decision of the Court of Appeals.          Affirmed.
                                               No.     2020AP2081-AC & 2020AP2103-AC



     ¶1     REBECCA       FRANK     DALLET,    J.      The    Milwaukee       Journal

Sentinel    made    public    records      requests     to    the    Department     of

Health    Services    (DHS)       for    certain     documents      related   to    the

COVID-19 pandemic.         After learning that DHS planned to respond

by releasing a list of "all Wisconsin businesses with over 25

employees that have had at least two employees test positive for

COVID-19    or     that   have     had     close     case    contacts    that      were

investigated by contact tracers" and the number of such tests or

contacts at each business, Wisconsin Manufacturers and Commerce

and two other trade associations (WMC)1 brought an action seeking

declaratory and injunctive relief to stop the release.                              The

issue is whether the public records law's general prohibition on

pre-release judicial review of decisions to provide access to

public records bars WMC's claims.2                 See Wis. Stat. § 19.356(1)

(2019-20).3      We conclude that it does, and therefore affirm the

court of appeals' decision.

     1 The associations are the Muskego Area Chamber of Commerce
and the New Berlin Chamber of Commerce and Visitors Bureau. For
ease of reference, we refer to all three groups collectively as
"WMC."
     2 The parties' briefs also focused on the question of
whether WMC has standing to assert its claims.          Although
standing is relevant to whether a party may assert a declaratory
judgment claim, see Fabick v. Evers, 2021 WI 28, ¶11, 396
Wis. 2d 231, 956 N.W.2d 856, we resolve this case on other
grounds and therefore assume without deciding that WMC has
standing. See Voters with Facts v. City of Eau Claire, 2018 WI
63, ¶26, 382 Wis. 2d 1, 913 N.W.2d 131 (assuming plaintiffs had
standing to assert their declaratory judgment claims while
concluding that the complaint failed to state a claim).
     3 All subsequent references to the Wisconsin Statutes are to
the 2019-20 version.

                                           1
                                                  No.   2020AP2081-AC & 2020AP2103-AC


                                            I

       ¶2         As part of its response to the COVID-19 pandemic, DHS

collected data and compiled a list of Wisconsin businesses with

more       than    25   employees   that    had   two   or   more    employees   test

positive for COVID-19 or that had close contacts investigated by

contact tracers.4          The list includes the number of positive tests

or contacts at those businesses.                  Before releasing the list in

response to the Journal Sentinel's public-records requests, DHS

notified WMC of its plans.             This was a courtesy, as the parties

agree that DHS was not statutorily required to notify WMC before

releasing the records.

       ¶3         The day before the planned release, WMC filed suit in

circuit court,5 naming DHS and a number of state officials as




       The information contained in these records was apparently
       4

compiled based on data DHS obtained to investigate and report on
public-health issues pursuant to its duties under Wis. Stat.
chs. 250 and 252.      Those duties include "establish[ing] and
maintain[ing] surveillance activities sufficient to detect any
occurrence   of   acute,   communicable or   chronic  diseases,"
"analyz[ing] occurrences, trends and patterns of" disease, and
"distribut[ing] information based on the analyses." Wis. Stat.
§ 250.04(3)(a), (b)1.      DHS may obtain data in a number of
different ways, including from local health officers or health
care providers.    See Wis. Stat. § 252.05(1); Wis. Admin. Code
DHS § 145.04(1)(a) (June 2018). Laboratories are also required
to report "specimen results that indicate that an individual
providing the specimen has a communicable disease."            §
252.05(2).     WMC does not challenge DHS's data-collection
methods.

       The Honorable Lloyd
       5                               V.    Carter     of   the    Waukesha   County
Circuit Court presided.

                                            2
                                               No.     2020AP2081-AC & 2020AP2103-AC



defendants.6      WMC alleged that releasing the list would violate

the patient health care records statutes, Wis. Stat. §§ 146.81

and    146.82,    in      two    ways:   (1)    it      would    allow    for   the

identification of its member businesses' employees; and (2) the

list is derived "from diagnostic test results and the records of

contact tracers investigating COVID-19" and therefore must be

kept       confidential     as     a     patient        health     care    record.

Additionally, WMC asserted that the public records law's common-

law balancing test weighs against disclosure, because releasing

the list will injure the reputations of its member businesses

and violate employees' privacy rights.                   Nevertheless, WMC did

not bring its case directly under either the patient health care

records statutes or the public records law.                 Instead, it brought

its claims pursuant to the Declaratory Judgments Act, Wis. Stat.

§ 806.04, requesting a declaration that DHS's planned release

would be unlawful under either the patient health care records

statutes or the public records law.                  See Wis. Stat. § 806.04(2)

(authorizing a party to "obtain a declaration of rights, status
or other legal relations" under a statute).                  WMC also sought an

injunction barring the records' release.




       Specifically, the complaint named Governor Evers, Andrea
       6

Palm (then the Secretary-Designee of DHS), and Joel Brennan (the
Secretary of the Department of Administration). While this case
was on appeal, Karen Timberlake replaced Palm as the Secretary-
Designee of DHS, and, as a result, was substituted for Palm as a
party.   We refer to these defendants collectively (along with
DHS) as the State.

                                         3
                                                       No.    2020AP2081-AC & 2020AP2103-AC



      ¶4        The   circuit       court       granted       a   temporary         restraining

order halting the planned release of the list.                                The State then

moved to dismiss, as did the Journal Sentinel (which the circuit

court had allowed to intervene).                         They argued that WMC lacked

standing        and    that     its      action        was     barred        by     Wis.     Stat.

§ 19.356(1),          which    generally          prohibits       pre-release            judicial

review     of    a    decision      to   provide       a     requester       with     access    to

public     records      unless      "otherwise         provided        by    statute."         The

circuit court denied the motions, concluding that § 19.356(1)

did not apply to WMC's claims.                    The circuit court also held that

WMC had standing to challenge the release of the records under

the Declaratory Judgments Act because it fell within the "zone

of   interests"        protected         by    the     patient     health         care     records

statutes.        Additionally, the circuit court granted WMC's motion

for a temporary injunction preventing DHS from releasing the

records.

      ¶5        The   court    of     appeals        granted      the       State's      and   the

Journal     Sentinel's        petitions          for     leave    to    appeal       the    order
denying     their      motions      to        dismiss7     and    reversed        the      circuit

court's decision.             Wis. Mfrs. & Com. v. Evers, 2021 WI App 35,


      7Shortly after the circuit court denied the State and
Journal Sentinel's motions to dismiss, WMC filed a motion for
leave to file an amended complaint.    Before the circuit court
ruled on that motion, the State and Journal Sentinel filed their
petitions for leave to file an interlocutory appeal. The court
of appeals granted those petitions, and WMC has not challenged
that decision.    WMC's motion to amend remains pending in the
circuit court and, on remand, that court must address whether to
grant the motion.

                                                 4
                                                 No.    2020AP2081-AC & 2020AP2103-AC



398 Wis. 2d 164, 960 N.W.2d 442.                The court of appeals held that

WMC failed to state a claim upon which relief could be granted

because "the statutes on which [WMC] rel[ies] to support [its]

declaratory judgment action 'do not give legal recognition to

the interest' [it] assert[s]."                  Id., ¶8 (alteration omitted)

(quoting Moustakis v. DOJ, 2016 WI 42, ¶3 n.2, 368 Wis. 2d 677,

880 N.W.2d 142).          Relatedly, the court of appeals rejected the

argument that WMC had such a legally protected interest under

various standing doctrines.              See id., ¶27.        The court of appeals

also analyzed the patient health records statutes, noting WMC's

concession that Wis. Stat. § 146.84(1)(c) provides a cause of

action      only   to   "an   individual,"       not    to    WMC    or   its    member

businesses.        Id., ¶¶18-19.

       ¶6      WMC petitioned for review, challenging the merits of

the court of appeals' decision.                 It did not seek review of the

court    of    appeals'    decision      granting      the   State's      and   Journal

Sentinel's petitions for leave to file an interlocutory appeal.

We granted WMC's petition.

                                           II

       ¶7      We review de novo a lower court's decision to grant or

deny a motion to dismiss.                State ex rel. City of Waukesha v.

City of Waukesha Bd. of Rev., 2021 WI 89, ¶11, 399 Wis. 2d 696,

967 N.W.2d 460.         In doing so, we take as true all well-pleaded

factual       allegations,    but   do    not    accept      legal   conclusions     as

true.       Data Key Partners v. Permira Advisers LLC, 2014 WI 86,
¶19,     356    Wis. 2d 665,    849       N.W.2d 693.          Our   analysis     also

                                           5
                                                       No.    2020AP2081-AC & 2020AP2103-AC



requires us to interpret statutes.                      Statutory interpretation is

a question of law we review de novo.                            City of Waukesha, 399

Wis. 2d 696, ¶12.

                                                III

                                                 A

       ¶8        We    begin     with    some    background      principles     about      the

public records law.              The public records law provides a requester

with the right "to inspect any record," "[e]xcept as otherwise

provided by law."              Wis. Stat. § 19.35(1)(a).             Public records are

thus     presumptively            open     for       inspection      unless    there       are

statutory or common law exceptions to disclosure, and public

access may be withheld "only in an exceptional case."                                     Wis.

Stat. § 19.31; Linzmeyer v. Forcey, 2002 WI 84, ¶¶10-11, 254

Wis. 2d 306, 646 N.W.2d 811.                    Once a request is made, it must be

responded        to     or   denied      "as    soon    as    practicable     and    without

delay."          § 19.35(4)(a).            The    decision      of   whether    to    permit

public access to a record in response to a request lies with the
custodian of the record, not its subject.                            See State ex rel.

Bilder      v.        Township    of     Delevan,       112    Wis. 2d 539,      558,      334

N.W.2d 252 (1983).

       ¶9        Related to that premise is the general rule under Wis.

Stat. § 19.356(1) that "no person is entitled to judicial review

of the decision of an authority to provide a requester with

access      to    a    record."         See     Wis.   Stat.    § 19.356(1);        see   also

Moustakis, 368 Wis. 2d 677, ¶24.                       That rule was adopted by the
legislature            in    response     to     our    decisions      in     Woznicki      v.

                                                 6
                                                   No.     2020AP2081-AC & 2020AP2103-AC



Erickson, 202 Wis. 2d 178, 549 N.W.2d 699 (1996), and Milwaukee

Teachers'      Education       Association        v.   Milwaukee       Board     of   School

Directors, 227 Wis. 2d 779, 596 N.W.2d 403 (1999), which held

that public employees had a common-law right to notice and pre-

release judicial review before records concerning them could be

released.       See Moustakis, 368 Wis. 2d 677, ¶27.

    ¶10        Although    § 19.356(1)        generally        prohibits       pre-release

notice or judicial review of a response to a public records

request,       there     are    exceptions.            Three     are      enumerated        in

§ 19.356(2)(a)1.-3., and apply to certain categories of records

regarding public employees or records "obtained by the authority

through a subpoena or search warrant."                     § 19.356(2)(a)2.            These

exceptions       were     enacted      to    "limit      the    rights      afforded       by

[Woznicki and Milwaukee Teachers] 'only to a defined set of

records     pertaining          to    employees        residing      in     Wisconsin.'"

Moustakis,      368     Wis. 2d 677,        ¶27   (quoting      2003      Wis.   Act.      47,

Joint    Legis.       Council    Prefatory        Note).        In   addition         to   the

specific       exceptions,      Wis.    Stat.      § 19.356(1)       also      contains      a
catchall       exception,        providing        that     notice      or      pre-release

judicial review may also be available when "otherwise provided

by statute."       Id.

                                             B

    ¶11        Turning to this case, WMC offers two reasons why the

general prohibition on pre-release judicial review of a response

to a public records request does not apply to its claims at all.
First,    it    argues    that       pre-release       judicial      review      is   almost

                                             7
                                                     No.     2020AP2081-AC & 2020AP2103-AC



always available under the Declaratory Judgments Act.                                     Second,

it   claims    that       § 19.356(1)      did      not    eliminate         the    common-law

right to pre-release judicial review.

                                               1

      ¶12     WMC argues that the general prohibition against pre-

release     judicial        review        in   § 19.356           does       not     apply       to

declaratory judgment claims because, if it does, WMC has no

statutory     remedy       for    improper     disclosures          of     public       records.

Typically,       a    declaratory     judgment        claim       is   available          when    a

statute does not provide for an equally "speedy, effective, and

adequate" remedy.           See Lister v. Bd. of Regents, 72 Wis. 2d 282,

307–08, 240 N.W.2d 610 (1976); see also Lamar Cent. Outdoor, LLC

v. DOT, 2008 WI App 187, ¶19, 315 Wis. 2d 190, 762 N.W.2d 745.

Conversely, a party may not bring a declaratory judgment claim

when the remedy provided by statute is "at least as well-suited

to the plaintiff's needs as declaratory relief."                             See Lister, 72

Wis. 2d at 307–08.              In WMC's view, § 19.356 provides an adequate
remedy    only       to   the    "three    narrow         categories"        of    individuals

specified      in     § 19.356(2)(a)1.-3.,                since     they     are     expressly

entitled      to     pre-release         judicial         review.          See     Wis.     Stat.

§ 19.356(2)(a)1.-3.              (providing         for     pre-release            notice      and

judicial      review      when     certain         employment       records        or     records

obtained      via     subpoena      or     search         warrant      are    about       to     be

released).           WMC asserts that, by contrast, § 19.356 provides

nothing for anyone——including WMC——who falls outside those three



                                               8
                                                  No.     2020AP2081-AC & 2020AP2103-AC



narrow categories.8         Thus, relying on Lister and Lamar Central,

WMC argues that a declaratory judgment claim must be available

to everyone who falls outside of § 19.356(2)(a).                         Otherwise they

would have no remedy, let alone an adequate one.

      ¶13    Neither       Lister     nor       Lamar     Central        support      WMC's

position,    however.         In    both    of    those    cases,      the       plaintiffs

attempted to enforce an underlying right through a declaratory

judgment    action     even    though      a    statute    provided         an    exclusive

procedure for enforcing that right.                     See Lister, 72 Wis. 2d at

307-09 (right to collect debts from state agencies); Lamar Cent.

Outdoor, 315 Wis. 2d 190, ¶24 (right to challenge a DOT order to

remove roadside signs).              The question in both cases was thus

whether     the   statute's        exclusive      enforcement        procedure       barred

declaratory judgment claims premised on that underlying right.

See   Lister,     72   Wis. 2d      at    307-09;       Lamar    Cent.      Outdoor,    315

Wis. 2d 190,      ¶¶32–33.          Section 19.356(1)           is    different.         It

states a general rule that no one has the right to a particular

remedy——pre-release           judicial          review——and          then        enumerates
exceptions to that rule.             See Wis. Stat. § 19.356(1), (2)(a)1.-

3.    Thus, § 19.356 makes clear that no one has a right to block

the   release     of   a   public        record   unless        otherwise        specified.




      8There appears to be tension between this argument and
WMC's alternative argument that the Declaratory Judgments Act is
a statute that "otherwise provide[s]" for pre-release judicial
review under § 19.356, and thus (if WMC is correct) provides
them with a remedy.

                                            9
                                                 No.   2020AP2081-AC & 2020AP2103-AC



Because there is no underlying right to pre-release judicial

review, the analysis in Lister and Lamar Central is inapposite.9

                                           2

      ¶14   WMC's     second   argument,          that     § 19.356(1)   did    not

clearly abrogate the common law rules for pre-release notice and

judicial review, also fails.               This argument took several forms

throughout this case, but we understand WMC to be arguing that

§ 19.356 did not eliminate the common law rights to pre-release

notice and judicial review that we recognized in Woznicki and

Milwaukee     Teachers.        See    Moustakis,         368   Wis. 2d 677,     ¶27

(explaining    that    Woznicki      and       Milwaukee   Teachers   "held    that

public employees were entitled to notice and to seek pre-release

judicial review of the response to records requests pertaining

to them").    WMC contends that § 19.356 applies only to the kinds

of   employment     records    that    were       at   issue   in   those   cases.




      9This is also why we reject WMC's related argument that
reading § 19.356(1) to bar its claims would mean that § 19.356
"implicitly repeal[ed]" the Declaratory Judgments Act.       See
Heaton v. Larsen, 97 Wis. 2d 379, 392-93, 294 N.W.2d 15 (1980)
("Repeals by implication are not favored in the law." (quoting
another   source)).     This   argument  is  underdeveloped  and
confusing, but so far as we can tell, WMC argues that any time a
statute precludes declaratory relief, that is the same as
partially "repealing" the Declaratory Judgments Act. WMC cites
no authority for this novel claim. And, in any event, § 19.356
did not partially repeal the Declaratory Judgments Act——
implicitly or otherwise.       As explained above, by adopting
§ 19.356, the legislature expressly limited the right to pre-
release judicial review.     In doing so, it did not alter the
Declaratory Judgments Act in any way.

                                       10
                                                     No.     2020AP2081-AC & 2020AP2103-AC



Because WMC's claims do not involve those kinds of records, it

concludes that § 19.356 does not apply.

      ¶15    Section 19.356(1), however, clearly and unambiguously

abrogated        the    common    law       rights        created     in     Woznicki      and

Milwaukee Teachers.           See United Am., LLC v. DOT, 2021 WI 44,

¶15, 397 Wis. 2d 42, 959 N.W.2d 317.                       The statute provides in no

uncertain terms that "[e]xcept as authorized in this section or

as otherwise provided by statute . . . no person is entitled to

judicial review of the decision of an authority to provide a

requester with access to a record."                         Section 19.356 does not

distinguish       between     different         categories          of     individuals        or

records; it states a general rule that applies to all claims for

pre-release        judicial       review       and         provides        two     types      of

exceptions.        The first are those contained in § 19.356(2)-(9),

and allow for pre-release notice and judicial review when the

types of records at issue in Woznicki and Milwaukee Teachers are

involved, subject to heightened rules and expedited procedures.

The   second      exception      is   for     all    other     instances         in   which   a
statute     "otherwise        provide[s]"           for      pre-release          notice      or

judicial review.          This statutory language——a general prohibition

subject     to    statutorily         enumerated          exceptions——cannot          coexist

with a common-law entitlement to pre-release notice or judicial

review.          Therefore,      we    hold        that     § 19.356(1)          clearly   and

unambiguously          eliminated     the     common-law        rights      on     which   WMC

relies.




                                              11
                                                      No.    2020AP2081-AC & 2020AP2103-AC


                                                C

      ¶16    Anticipating our conclusion that § 19.356(1) applies

to the claims it asserts in this case, WMC argues that the

Declaratory Judgments Act, Wis. Stat. § 806.04, falls within the

exception to § 19.356(1) for statutes that "otherwise provide[]"

for pre-release judicial review of records responses.                                We reject

this claim because it is contrary to the text of both the Act

itself and § 19.356.

      ¶17    To begin with, the text of the Declaratory Judgments

Act   is    broadly     applicable          and      looks   nothing     like    the     other

statutes     where      the        legislature        has    specifically        authorized

actions     to    block       an     impending         release    of     records.          The

Declaratory       Judgments           Act       states       generally     that         "[a]ny

person . . . whose rights, status or other legal relations are

affected by a statute . . . may have determined any question of

construction                  or            validity              arising                under

the . . . statute . . . and                 obtain      a    declaration        of     rights,

status,     or    other       legal    relations         thereunder."           Wis.     Stat.
§ 806.04(2).           It    provides       a   means    "to   settle     and    to     afford

relief from uncertainty and insecurity with respect to rights,

status and other legal relations."                      Wis. Stat. § 806.04(12).            In

contrast,        the        legislature         has     adopted     several           statutes

specifically creating a right to block the release of certain

types of records.              For example, the parties agree that Wis.

Stat. § 146.84(1)(c) authorizes a patient to obtain pre-release

judicial review when their confidential health records are in
danger of being released.                   See Wis. Stat. § 146.84(1)(c) ("An

                                                12
                                                  No.     2020AP2081-AC & 2020AP2103-AC



individual    may   bring       an    action     to     enjoin      any   violation"        of

certain    confidentiality           provisions).10          Similarly,        Wis.    Stat.

§§ 51.30(9)(c),       46.90(9)(c),        55.043(9m)(c),            and    196.135     also

explicitly provide for injunctive relief barring the release of

records.     E.g., § 51.30(9)(c) (providing that "[a]n individual

may bring an action to enjoin any violation of this section,"

which generally prohibits the disclosure of certain types of

medical     treatment     records).             Section 196.135           is   even     more

direct, expressly referencing § 19.356 and authorizing both pre-

release    notice   and    an    opportunity          for    judicial      review      of    a

planned records response.             See § 196.135(4)(b).

    ¶18     Unlike these statutes, the Declaratory Judgments Act

does not explicitly authorize an action to enjoin the release of

a record.      Indeed, it says nothing at all about records.                                As

explained    above,     however,        other    statutes        address       the    issue,

strongly     suggesting     that        the     Act     is    not     a    statute     that

"otherwise    provide[s]"        for    pre-release          judicial     review.        See

Rudolph v. Indian Hills Estates, Inc., 68 Wis. 2d 768, 775, 229
N.W.2d 671 (1975) (concluding that the Declaratory Judgments Act

did not provide a claim for the dissolution of a corporation


    10 Although WMC alleges that DHS's planned release of its
list of employers would violate the patient health care records
statutes, it concedes that it cannot rely on those statutes to
obtain pre-release judicial review here because it is not an
"individual" authorized to seek injunctive relief under §
146.84(1)(c). See § 146.84(1)(c) (referring to violations of §§
142.82 and 142.83, both of which protect "patients"; in turn,
"patient" is defined in § 146.81(3) as "a person who receives
health care services from a health care provider").

                                           13
                                                   No.     2020AP2081-AC & 2020AP2103-AC



where such actions were already expressly provided for in other

statutes).

      ¶19       Moreover,     concluding      that       the   Declaratory         Judgments

Act "otherwise provide[s]" for pre-release judicial review of a

public records response would effectively repeal § 19.356(1).

As   discussed        previously,     the    legislature        enacted       § 19.356     to

limit the rights to pre-release notice and judicial review that

this court created in Woznicki and Milwaukee Teachers.11                                  See

Moustakis, 368 Wis. 2d 677, ¶27.                  Although those rights may have

been enforceable via a declaratory judgment action while they

existed,        the    legislature      abrogated          them   when        it    adopted

§ 19.356.        WMC cannot use the Act to circumvent either § 19.356

or the other statutorily authorized routes for obtaining that

review.

      ¶20       Additionally, WMC's interpretation gives no effect to

other      statutes,     such    as   those       cited    above,      that    allow      for

injunctive relief against records releases.                       See State ex rel.

Kalal      v.   Cir.    Ct.     for   Dane    Cnty.,       2004   WI    58,        ¶46,   271
Wis. 2d 633, 681 N.W.2d 110 ("Statutory language is read where

possible to give reasonable effect to every word, in order to

avoid surplusage.").            That is, if the Declaratory Judgments Act



       The Joint Legislative Council's prefatory note to 2003
      11

Wis. Act 47 confirms this conclusion, explaining that § 19.356
"applies the rights afforded by Woznicki and Milwaukee Teachers'
only to a defined set of records pertaining to employees
residing in Wisconsin."    See also Moustakis, 368 Wis. 2d 677,
¶27 n.17 ("Legislative history may be consulted to confirm a
plain meaning interpretation.").

                                             14
                                                  No.     2020AP2081-AC & 2020AP2103-AC



generally provides for pre-release judicial review, then there

would be no reason for the legislature to have also specifically

authorized such review in narrower contexts elsewhere in the

statutes.         Indeed, WMC's position would undo the legislature's

choice      to     preclude     pre-release            judicial     review          in   most

circumstances.

      ¶21    Accordingly, we hold that the Declaratory Judgments

Act   does       not    "otherwise     provide[]"       for    pre-release          judicial

review of records responses.                See § 19.356(1).

                                             IV

      ¶22    In        conclusion,     we    affirm      the      court        of   appeals'

decision and hold that WMC's complaint fails to state a claim

upon which relief may be granted because its claim is barred by

§ 19.356(1).

      By    the    Court.—The        decision     of    the    court      of    appeals   is

affirmed.




                                             15
                                                   Nos.      2020AP2081-AC & 2020AP2103-AC.akz


       ¶23    ANNETTE       KINGSLAND         ZIEGLER,             C.J.     (dissenting).              I

dissent because the majority errs in affirming the court of

appeals' decision dismissing this case.                               The court of appeals

also erred in accepting the interlocutory appeal.                                     In so doing,

the court of appeals perpetuated the premature dismissal of this

case.        The    court    of     appeals,           and    now    this       court,     fails      to

consider      the    fact    that      a    motion        to       amend   the       pleadings      was

pending      before       the     circuit         court.            The    majority        errs       by

affirming the dismissal of this case and does so with little

analysis of the serious implications of its decision.                                      The State

is prepared to release individuals' personal medical information

to    the    public.        The       law   allows           for    such    a    release       to    be

challenged.         The majority instead engages in a monocular view of

one   statute       and     makes     no    mention          of     the    perhaps       unintended

consequences of its action.                      It closes the courthouse doors to

anyone who may wish to challenge the release of personal medical

information.        This is egregious error.

       ¶24    The    majority,         like      the      court      of    appeals,        fails      to
properly       consider         the     procedural             posture          of     this        case.

Unfortunately,         this       error          has     great        significance            to     the

individuals whose personal and confidential medical information

will be released.               As a result of the majority's error, the

names of businesses that have had employees who tested positive

for COVID-19, and the number of employees who tested positive

will be published.                Significantly, private patient files that

are confidential by law, may become public records subject to
the   public       records      law,       and    if     the       government        has    gathered

                                                  1
                                        Nos.   2020AP2081-AC & 2020AP2103-AC.akz


personal medical information, the confidential status of that

information is gone and cannot be challenged.                 The damage that

will be done by public disclosure of private information                     is

irreparable.

    ¶25      This case was merely at the pleadings stage in the

circuit court, with a motion to amend the pleadings pending,

when the court of appeals took the unusual step of granting

interlocutory       appeal    over    these     non-final     pleadings     and

determining essentially that these private confidential patient

files are indeed public records and their release cannot be

challenged by anyone.        The court of appeals' decision should be

reversed and the cause remanded to the circuit court so that the

circuit court can consider whether to allow the pleadings to be

amended.     To dismiss this case at this juncture is error and

interlocutory intervention was error.

    ¶26      The majority's exceedingly short analysis in this case

makes little to no reference to the procedural posture of the

case and the pending motion to amend the pleadings below.                   The
majority claims that it resolves the case on grounds other than

standing      and     therefore      assumes     without      deciding     that

petitioners, Wisconsin Manufacturers and Commerce, Muskego Area

Chamber of Commerce, and New Berlin Chamber of Commerce and

Visitors     Bureau     (collectively,         "the   Associations")       have

standing.     See majority op., ¶1 n.2.            The majority focuses on

one public records statute in its analysis.             The majority claims

that the general prohibition against pre-release judicial review
found   in   Wis.   Stat.    § 19.356   does    not   apply   to   declaratory

                                        2
                                               Nos.    2020AP2081-AC & 2020AP2103-AC.akz


judgment      claims       because      the    Associations         have    no     statutory

remedy for violations of the public records law.                             The majority

concludes that § 19.356's language is clear that no one has a

right to block the release of a public record unless otherwise

specified.         The majority makes no mention of the individuals'

confidential medical information that is at stake.                              The majority

does    not        consider       the       amended       pleadings        below        wherein

individuals         make      this      claim.            The    majority         gives     no

consideration        to     the      fact     that    a     class    action        of    those

individuals could make a claim if allowed by amended pleading.

       ¶27    To    be     clear,       the   implications          of    the     majority's

conclusions        are     sweeping.          Shortly       after     the    outbreak       of

COVID-19, on July 1, 2020, media outlets reported that Governor

Evers and his then-Secretary of Health Palm planned to publish

names of all Wisconsin businesses that had recorded at least two

COVID-19      cases.        M.D.     Kittle,        "Breaking:      Evers'       DHS    Outing

Businesses with COVID Cases," Empower Wisconsin (July 1, 2020),

https://empowerwisconsin.org/breaking-evers-dhs-outing-
businesses-with-covid-cases/.                  A number of businesses and the

Associations        sent      a    letter      to     the    State       explaining       that

releasing such information, even in response to a public records

request, would violate statutory and constitutional provisions.

The State then determined it would not publish the information.

       ¶28    Later that month the State changed its position and

decided to release the names of over 1,000 employers across

Wisconsin     who     had    at    least      two    employees      test    positive       for
COVID-19 or close contacts investigated by contact tracers.                                 On

                                               3
                                                  Nos.    2020AP2081-AC & 2020AP2103-AC.akz


the    heels      of     that       announcement,        the     Associations          filed    an

initial      complaint          with    the     circuit        court    and     moved     for    a

temporary      restraining             order    and      temporary      injunction.             The

circuit court issued the temporary restraining order and set a

motion    hearing.             At    the    hearing,       the    Journal       Sentinel       was

granted status to intervene.                     Both the State and the Journal

Sentinel moved to dismiss the complaint.                           On October 23, 2020,

the Associations filed a first amended complaint and a combined

brief opposing dismissal and supporting temporary injunction.

       ¶29     In       the    first       amended       complaint       the     Associations

alleged that the State planned the release of this sensitive

information and the business names and the number of known or

suspected COVID-19 cases.                  The allegations were that there were

more than 1,000 employers that met the State's criteria.                                       The

Associations alleged that the information the State planned to

release was derived from diagnostic test results and the records

of contract tracers investigating COVID-19.                              The Associations

alleged that the information about whether an employee of a
facility had tested positive for COVID-19 could come only from

that   individuals'            medical      records      and     that    the    State     sought

release      of     medical         diagnostic        tests      conducted       on    numerous

individuals.              In    addition,        the      Associations          alleged    that

releasing           a     patient's            employer's         name         would      permit

identification of the patient because the employer's name is

patient identifiable data.                  The Associations alleged that given

the relatively small number of employees in any facility, it
would not be difficult for coworkers or community members to

                                                 4
                                               Nos.   2020AP2081-AC & 2020AP2103-AC.akz


discern the identity of the employee or employees who tested

positive for COVID-19.              The allegations were that the State

originally    obtained        the   medical         records     for    the    purpose      of

communicable      disease      surveillance           and    that     responding      to    a

public records request is not communicable disease surveillance.

The   Associations      alleged         that     the       release    of     confidential

medical information of these employees would violate their right

to privacy and unfairly harm the reputation of the Associations'

members.     The first amended complaint alleged irreparable harm.

The Associations further alleged that its members are Wisconsin

taxpayers, and that the plan to collect, review, and release

this confidential medical information is an unlawful expenditure

of public funds thus exposing the State to liability to be paid

out of the public fisc.

      ¶30   On December 4, 2020, the circuit court entered orders

denying     the     pending    motions         to     dismiss       and    granting     the

Associations'       motion    for   a    temporary          injunction.        Thus,    the

Associations succeeded at the circuit court level.                              The case
proceeded under the course of normal litigation.

      ¶31   Importantly, on December 12, 2020, the Associations

filed the motion for leave to file a second amended complaint

along with the proposed second amended complaint.                             The second

amended complaint added claims from two anonymous individuals

who tested positive for COVID-19 at the relevant time and who

are   and    have    been     employees         of     a    public-facing       Wisconsin

business with over 25 employees, which business had at least two
individuals who tested positive for COVID-19.                             The individual

                                           5
                                                    Nos.     2020AP2081-AC & 2020AP2103-AC.akz


plaintiffs sought an injunction under Wis. Stat. § 146.84(1)(c).

Section      146.84(1)(c)            allows       "individual[s]"              to     "enjoin     any

violation of s. 146.82 or 146.83 [regulating confidentiality of

healthcare records] or to compel compliance with s. 146.82 or

146.83 . . . ."               As    the     majority         correctly        identifies,        this

language allows individuals to obtain injunctive relief prior to

disclosure       of        health     care       information,            notwithstanding          any

limitations        in      Wis.     Stat.       § 19.356        on    pre-disclosure           relief.

See majority op., ¶¶16-17.                        If the individuals' claims were

permitted     to      proceed        at    the     circuit           court,    they    could     have

represented          all      individuals         affected           statewide        in   a    class

action.              See      Wis.        Stat.        § 803.08(1)            (describing         the

prerequisites for obtaining class certification); Mussallem v.

Diners' Club, Inc., 69 Wis. 2d 437, 445, 230 N.W.2d 717 (1975)

("[I]t      [is]      in      the     public        interest           as     declared     by     the

legislature to permit class actions in those cases which meet

the [statutory] criteria . . . .").

      ¶32    There is no indication that the Associations' motion
to   amend    was       improper,         untimely,        or    in     any    way    outside     the

normal course of behavior in civil cases.                                It was filed at the

very beginning of litigation, before the parties had engaged in

any discovery and the defendants had developed any reliance on

the nature of the complaint.                     The most significant amendment was

adding    new      parties;         the     facts      and      the    legal     claim     did    not

change.         At      the    time       the    motion       to      amend    was     filed,     the

Associations were facing no court order mandating dismissal, nor
a pending motion to dismiss.                     There are no signs of gamesmanship

                                                   6
                                                   Nos.      2020AP2081-AC & 2020AP2103-AC.akz


on the part of the Associations and no indication of unfairness

to the defendants.

       ¶33       Under    Wis.       Stat.       § 802.09,       it     is    the   established

policy      of    this    state       that     leave      to    amend    pleadings       must    be

"freely      given       at    any       stage    of    the     action       when   justice      so

requires."         § 802.09(1).           Like most American courts, we rejected

long ago highly formalistic and technical pleading procedures.

We abandoned a prior system that punished unknowing plaintiffs

for    minor      procedural          errors      with       outright        dismissal     on   the

merits.          Korkow v. General Cas. Co. of Wis., 117 Wis. 2d 187,

193, 344 N.W.2d 108 (1984).                        Now, pleadings are intended to

provide the defendant "reasonable notice . . . [of] the nature

of    the    claim,"      not       as    a   means     to     set    legal     minefields       and

dismiss valid lawsuits.                  CED Properties, LLC v. City of Oshkosh,

2014 WI 10, ¶21, 352 Wis. 2d 613, 843 N.W.2d 382.                                The first and

foremost goal of the pleading stage is to encourage resolution

of the case on the merits.                    Foman v. Davis, 371 U.S. 178, 181-82

(1962) ("It is too late in the day and entirely contrary to the
spirit      of     the    Federal         Rules    of     Civil       Procedure      [on    which

Wisconsin rules of civil procedure are modeled] for decisions on

the    merits        to       be     avoided       on     the        basis     of   such        mere

technicalities.").                 There is a strong preference for permitting

amendments to a complaint, and § 802.09 is "liberally construed

to permit the amendment of the pleadings so as to present the

entire controversy."                 Tri-State Home Improvement Co., Inc. v.

Mansavage, 77 Wis. 2d 648, 658, 253 N.W.2d 474 (1977).



                                                   7
                                               Nos.       2020AP2081-AC & 2020AP2103-AC.akz


    ¶34     After the Associations had successfully defeated the

motions to dismiss and had filed a valid motion to amend, the

Journal    Sentinel    filed       a    petition           for    leave     to   appeal    the

circuit court's order denying its motion to dismiss.                               The State

also filed a petition for leave to appeal the circuit court's

orders denying its motion to dismiss and granting the temporary

injunction.     The Associations opposed the petitions for leave

noting that given the pending motion to amend the complaint, an

interlocutory appeal would not serve to dispose of the case.

Given our liberal pleading standards, the Associations knew they

had a right to have their claims heard on the merits; they

complied with standard civil practice, and the defendants were

not in any way prejudiced or deprived of adequate notice.                                  Tri-

State Home Improvement, 77 Wis. 2d at 658; Hess v. Fernandez,

2005 WI 19, ¶23, 278 Wis. 2d 283, 692 N.W.2d 655 (explaining

that a defendant can overcome the preference for amendments by

demonstrating "undue delay,               [dilatory]             motive, and prejudice"

(citing Foman, 371 U.S. at 182)).
    ¶35     While decisions to grant or deny temporary injunctions

are frequently reviewed on interlocutory appeal, e.g., Werner v.

A.L. Grootemaat & Sons, Inc., 80 Wis. 2d 513, 259 N.W.2d 310

(1977), interlocutory appeal of denials of motions to dismiss,

routine    motions    that   proliferate              common       civil    practice,      are

highly    restricted.        The       court       has      recognized      that    granting

interlocutory     appeal     for        non-orders           are    permitted       only    in

"special   circumstances,"             given       that     they    carry    "considerable
disadvantages."       Heaton v. Larsen, 97 Wis. 2d 379, 395-96, 294

                                               8
                                                Nos.    2020AP2081-AC & 2020AP2103-AC.akz


N.W.2d 15      (1980);    State       v.       Jendusa,       2021    WI    24,       ¶20,    396

Wis. 2d 34, 955 N.W.2d 777.                Interlocutory appeals are "inimical

to   the     effective    and       fair       administration         [of       the     judicial

system]" and encourage "piecemeal litigation."                            State v. Jenich,

94 Wis. 2d 74, 80, 288 N.W.2d 114 (1980); see also Firestone

Tire    &    Rubber     Co.    v.    Risjord,          449    U.S.       368,     374      (1981)

(explaining     that     requiring         a    final    judgment         prior       to   appeal

"emphasizes the deference that appellate courts owe to the trial

judge as the individual initially called upon to decide the many

questions of law and fact that occur in the course of a trial,"

prevents      "piecemeal        appeals          [which]       would        undermine         the

independence of the district judge," and avoids "the obstruction

to just claims that would come from permitting the harassment

and cost of a succession of separate appeals from the various

rulings to which a litigation may give rise, from its initiation

to entry of judgment").

       ¶36    Despite    the     Associations           having       a    well-established

right to have their motion to amend reviewed, and favorably
considered, the court of appeals granted the petitions for leave

to   appeal,    consolidated         the       appeals,       and    set     the      case   for

accelerated briefing.           Thus, the court of appeals chose to opine

on the sufficiency of a complaint that, in all likelihood, had

no remaining importance in the dispute.                             Once a complaint is

amended, the allegations and claims in the original complaint

have no legal effect.               See Holman v. Family Health Plan, 227

Wis. 2d 478, 487, 596 N.W.2d 358 (1999) ("An amended complaint
supplants     the     original      complaint          when    the       amended      complaint

                                                9
                                                Nos.     2020AP2081-AC & 2020AP2103-AC.akz


makes no reference to the original complaint and incorporates by

reference       no    part    of    the    original         complaint.");            see    also

Crawford v. Tilley, 15 F.4th 752, 759 (6th Cir. 2021) ("The

general rule is that filing an amended complaint moots pending

motions to dismiss." (collecting cases)).                              And there was no

convincing reason to deny the motion to amend.

    ¶37        On April 5, 2021, the court of appeals issued its

decision       reversing      the   circuit         court's        orders         denying    the

motions to dismiss and ordering the circuit court on remand to

dismiss the complaint with prejudice and vacate the temporary

injunction.            The    court       of     appeals         recognized         that     the

Associations         had    moved   to    amend        their     complaint         before     the

defendants filed an interlocutory appeal, but it chose not to

address       the    merits   of    that       motion.           The    court      of    appeals

speculated, without citation or legal analysis, that the circuit

court   could        "consider . . . the            propriety          of   such     a     second

amended complaint" after the case had been dismissed.                                        Wis.

Mfrs.     &    Com.    v.     Evers,      2021      WI     App     35,      ¶46    n.11,      398
Wis. 2d 164, 960 N.W.2d 442.

    ¶38        The court of appeals' mandate left the future of the

case in serious uncertainty.                   Nonetheless, what is clear is the

court of appeals dissolved the circuit court's injunctive order

that prevented disclosure of sensitive health care information.

Even if the motion to amend before the circuit court is valid,

and even if the second amended complaint would justify immediate

injunctive relief, the orders directed at the State would be
vacated by the court of appeals' decision.                                  In a matter of

                                               10
                                       Nos.   2020AP2081-AC & 2020AP2103-AC.akz


hours, the medical information of thousands of Wisconsites could

be released.       If a circuit court showed as much disregard for a

motion to amend and the liberal pleading system as the court of

appeals did in this case, there would be a very strong case for

reversible error.        See, e.g., Tri-State Home Improvement, 77

Wis. 2d at 658-61 (concluding that a circuit court erroneously

exercised its discretion when it denied a motion to amend the

pleadings filed after trial in the case began, because newly

added claims would not have surprised the defendants, the new

claims could have been successful, and the amendments would not

materially prejudice the defendants).           When the court of appeals

speaks in the future of Wisconsin's favorable posture toward

motions to amend, it will certainly have less ground to stand

on.

      ¶39   Interlocutory appeal is an extraordinary action and

ought not be granted lightly by the court of appeals.               The court

of appeals erred in failing to consider the status of the case

below, with a pending motion to file a second amended complaint
to include two individual plaintiffs.               The court of appeals

never should have granted interlocutory appeal.                  To conclude

dismissal was appropriate, it undertook extraordinary measures

to close judicial relief to individuals who have the right to

contest the release of this medical information.                   It short-

circuited    the     standard    judicial     process   and     deprived    the

Associations   the     ability   to   present   their    full   case   on   the

merits.



                                      11
                                               Nos.    2020AP2081-AC & 2020AP2103-AC.akz


       ¶40    While the majority, like the court of appeals, gives a

minor gesture to the pending motion to amend, it leaves the

remaining litigation in substantial uncertainty.                            Majority op.,

¶5 n.7.      Should the motion to amend be considered as it would

have been if the court of appeals had not seized jurisdiction?

The Associations did nothing wrong here; they filed a motion to

amend prior to any adverse court order.                          Or, given that this

court is mandating dismissal with prejudice of the case, must

the    Associations      meet     the       higher       burden        of   amending     the

complaint     after    entry    of    a     dismissal       order?          Tietsworth    v.

Harley-Davidson,       Inc.,    2007      WI     97,    ¶26,     303    Wis. 2d 94,      735

N.W.2d 418 ("The presumption in favor of amendment . . . applies

logically only before judgment has been entered in the case."

(citing Mach v. Allison, 2003 WI App 11, ¶27, 259 Wis. 2d 686,

656 N.W.2d 766)).        Do the Associations, the named plaintiffs in

this   case,    have    standing       to      request     the    addition       of    third

parties when the Associations themselves have no claim?

       ¶41    These problems would not have come about if the court
of appeals had reserved judgment and allowed the circuit court

to do its job.         Instead, it impatiently removed this case from

the circuit court before a pending and facially valid motion to

amend was resolved.        The court of appeals' actions in this case

are    extraordinary      and     clearly        erroneous.             The   individuals

included in the second amended complaint can simply file another

lawsuit      after    dismissal      of     this      case.       Thus,       despite    the

hundreds of pages of briefing, hours of oral argument time, and
months of attorney fees for the litigants and taxpayers, this

                                            12
                                                     Nos.      2020AP2081-AC & 2020AP2103-AC.akz


appellate       process       as    a     whole          may    not     advance      lower     court

proceedings       in    material          way.           Likely,       the    only     significant

result of this appeal is that, during the forthcoming period of

uncertainty,         between        issuance              of     this    decision        and       the

resolution      of     the    motion          to    amend       (or    the    filing    of    a    new

lawsuit),    the       State       has    the       green       light    to    release       massive

amounts of healthcare information.                              For that period of time,

irreparable and illegal harm can be done.

      ¶42   The decisions of the court of appeals and today, the

majority,       focus    solely          on    whether          the    Associations       are      the

proper parties to challenge the State's release of information

on positive COVID-19 tests.                        This entire appeal could have been

avoided if the pending motion to amend were granted.                                   While some

may   dislike     the        Associations            or     their      claims,    every      jurist

should be concerned by appellate courts engaging in divide-and-

conquer procedural tactics, carving up complaints and dismissing

claims before a full merits review.                                  Here, the Associations'

claims    are    dismissed          on    largely           procedural        grounds,       but   no
guidance is given to the litigants or the public as to whether

the   State's        proposed       disclosures                are    actually    legal.           The

decisions by the court of appeals and majority in this case

endorse substantial procedural barriers for the named plaintiffs

and   a   reduced       body       of    caselaw          to    guide    decision       making      in

Wisconsin.

      ¶43   The majority refuses to address the pending motion to

amend, but the analysis the majority does provide is equally
concerning.       In Wisconsin, standing is a low bar.                               McConkey v.

                                                    13
                                            Nos.    2020AP2081-AC & 2020AP2103-AC.akz


Van Hollen, 2010 WI 57,              ¶15, 326 Wis. 2d 1, 783 N.W.2d 855.

Standing is to be construed broadly in favor of those seeking

access to the courts.            Contrary to this court's precedent, the

court of appeals concluded that a legally protectable interest

for   purposes       of    a    Declaratory        Judgments       Act     lawsuit     and

establishing standing are different things.                       Wis. Mfrs. & Com.,

398 Wis. 2d 164, ¶¶27-29.              The court of appeals erred.                   There

need not be a statutory or constitutional provision at issue in

a   Declaratory       Judgments      Act    case.         Of     course,    declaratory

judgments can be brought under common law rights, such as those

established in contract law.                See, e.g., F. Rosenberg Elevator

Co. v. Goll, 18 Wis. 2d 355, 118 N.W.2d 858 (1963).                         In fact, if

establishing a legally protectable interest for purposes of the

declaratory    judgment         is   not   the     same    as    standing,    then     the

Declaratory Judgments Act four-factor test would not require any

showing of standing.             See Foley-Ciccantelli v. Bishop's Grove

Condominium Ass'n, Inc., 2011 WI 36, ¶47, 333 Wis. 2d 402, 797

N.W.2d 789 ("[T]he concepts of standing and justiciability (a
legally protectable interest) have been viewed as overlapping

concepts in declaratory judgment cases.").

      ¶44    Here,        the    Associations        have        adequately       alleged

standing.     Moreover, the second amended complaint, if allowed,

states more, not less, in terms of standing.                      The second amended

complaint alleges a violation of a medical records statute.                           The

second      amended       complaint        alleges        that     the     release     of

confidential      medical        information        would       violate    Wis.      Stat.
§ 146.82 and its confidentiality requirement.                        The allegations

                                           14
                                                Nos.    2020AP2081-AC & 2020AP2103-AC.akz


of the second amended complaint are that the planned release of

these confidential documents does not fall under any exception

in § 146.82.         More needs to be known and the merits must be

reviewed      before      this    lawsuit       can    be   dismissed.           The    public

records statute alone does not dictate the answer.                              The majority

does   nothing       to    reconcile       the      conflict       the      public     records

statute has with the medical records provisions.

       ¶45    When      the      court     of       appeals     concluded            that    the

Associations lacked taxpayer standing, its reasoning erred with

respect      to   the     implausibility         standard.          The      majority       must

recognize that at this stage of the proceedings, alleged facts

must be accepted as true, and the pleadings must be construed

liberally such that any reasonable inferences arising from those

facts are construed in favor of the non-moving party.                                 Data Key

Partners     v.   Permira        Advisers       LLC,    2014   WI     86,    ¶21     n.9,    356

Wis. 2d 665, 849 N.W.2d 693 ("Factual assertions are evidenced

by statements that describe: who, what, where, when, why, and

how." (quotations omitted)).
       ¶46    In addition, for this procedural error regarding the

proper standard to apply, this court errs:                         without analyzing or

considering any developed facts or legal analysis, this court

affirms the court of appeals' decision which held, for the first

time   in     Wisconsin,         as   a   matter       of   law,    information         within

patient health care records is somehow not confidential so long

as the government obtains the information.                         The court of appeals

reasoned     that    Wisconsin's          healthcare        privacy      statutes      do    not
protect      "information        that     is    merely      derived      from    a    record."

                                               15
                                                Nos.    2020AP2081-AC & 2020AP2103-AC.akz


Wis.    Mfrs.     &    Com.,        398    Wis. 2d 164,            ¶24       n.9.       Absent

extraordinary circumstances where the information appears in a

"functional[ly] equivalent" manner as the original record, under

the court of appeals' reasoning, the State can publicly disclose

private healthcare records if the information therein is simply

restated in a government record.                       Id.     Notably, the court of

appeals concluded the private COVID-19 testing information at

issue    in     this    case        was    not         subject     to        confidentiality

protections.      Id.        Under the plain text of Wis. Stat. § 146.82,

"[a]ll patient health care records shall remain confidential."

There is no exception for healthcare records that have been

restated in government records.                   Absent informed consent of the

patient or person authorized by the patient, healthcare records

are indeed confidential.              § 146.82(1); Johnson v. Rogers Mem'l

Hosp., Inc., 2005 WI 114, ¶33, 283 Wis. 2d 384, 700 N.W.2d 27.

The majority makes no effort to explain how this provision can

be   reconciled       with    the    public       records      law      or    the    court    of

appeals' decision.
       ¶47    Uncorrected, as the majority has now done, the court

of   appeals'    interpretation           of     Wis.     Stat.      § 146.82        can    have

devastating       statewide          consequences            for     medical          privacy.

Consider whether this request were for patients with certain

other diseases or private conditions.                        It could be someone who

suffers a miscarriage, or has cancer.                        It could be a person who

has a sexually transmitted disease, a sex crime victim, or an

individual      who     suffers       from       mental       illness.              Under    the
majority's      interpretation,           all     may     have     intimate         healthcare

                                             16
                                             Nos.      2020AP2081-AC & 2020AP2103-AC.akz


information disclosed to the public.                    All that would be required

is    that    the    government     somehow       garners       the    information,        and

there can be no objection to the release of that information.

The second amended complaint specifically lists individuals who

would be harmed by the release of this information, but the

majority precludes them from potentially seeking any relief.                                If

the medical information is released when the Associations are

dismissed      and     the    injunction      in       this    case        is   lifted,    the

individuals         will    have   no    means    to    obtain       meaningful        relief.

Once their information is made public, the individuals cannot

later make the information private.

       ¶48    In short, the majority affirms the court of appeals'

decision, which is riddled with error.                          The majority opinion

today goes further to profoundly impact the confidentiality of

individual         patient    records.       Pleadings          are    to       be   liberally

construed and here, the majority does not even address the fact

that any action by the court of appeals was premature because

the pleadings below were not fully complete.                           At this stage in
the proceedings, it is error to dismiss this case and close the

courthouse          doors     to    those        seeking        to     protect         private

confidential information.                To determine that the only actual

records protected are the medical records themselves, and not

the    information          contained     therein,        has        the    potential     for

sweeping negative consequences.                  Before today's decision by this

court,       the     information        contained       in      medical         records    was

obviously      confidential,        as    well     as    the     record         itself.    An
individual could object to release of confidential information.

                                            17
                                           Nos.     2020AP2081-AC & 2020AP2103-AC.akz


    ¶49     However,       by    affirming     the     court    of     appeals,   the

majority has determined that because the government has gathered

information     from       individuals'        confidential           records,    that

information loses confidentiality.                  The individual who is the

subject of that information has no right to review or object to

its release.        This court has permitted the weaponization of

private    health    information,         so   long     as    the    government   has

gathered     that    information.              It      has     also     incentivized

gamesmanship    by     dismissing     a    lawsuit       on    procedural    grounds

before the plaintiffs have had a full and complete opportunity

to amend their complaint and provide arguments on the merits.

This is a dangerous course for the citizens of the state of

Wisconsin.     It is also contrary to the law.                 At a minimum, this

lawsuit    should    not    be    dismissed.          Interlocutory      relief   was

incorrectly granted by the court of appeals, and the circuit

court below should be permitted to proceed with the case and

determine whether the complaint should be amended.

    ¶50     For the foregoing reasons, I respectfully dissent.
    ¶51     I am authorized to state that Justices PATIENCE DRAKE

ROGGENSACK and REBECCA GRASSL BRADLEY join this dissent.




                                          18
Nos.   2020AP2081-AC & 2020AP2103-AC.akz




1